DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a continuation of U.S. Non-Provisional Patent Application No.
16/713,877, filed December 13, 2019, which claims the benefit of U.S. Provisional Patent
Application No. 62/792,730, filed January 15, 2019.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is considered and attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined in the tabled below are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.10983352B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Present application 17/204819
US Patent No. 10983352B2

Claim 1. A system, comprising: a head-mounted support structure; a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content; and an optical system that provides the image to an eye box while allowing a real-world object to be viewed through the optical system from the eye box, wherein the optical system includes first and second lenses and an optical coupler through which the real-world object is viewable from the eye box, wherein the optical system includes a waveguide that supplies the image to the optical coupler, wherein the optical coupler supplies the image to the eye box through the first lens, wherein the first lens comprises a removable lens, wherein the first lens is a vision-correction-and-projection-bias lens that has a vision-correction component and a projection bias component, and wherein the second 

Claim 12. A system, comprising: a head-mounted support structure; a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content; and an optical system that provides the image to an eye box, wherein the optical system includes a non-removable lens and a removable lens and wherein the removable lens has a convex lens surface facing the non-removable lens and is separated from the non-removable lens by an air gap.
Claim 2
Claim 10
Claim 3
Claim 1
Claim 8
Claim 8
Claim 9
Claim 9
Claim 11
Claim 1 and claim 10
Claim 12
Claim 10

Claim 1
Claim 16. A system comprising: a head-mounted support structure; a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content; and an optical system that has a removable lens, a fixed lens, and an optical coupler and that provides the image using the optical coupler to an eye box through the removable lens while allowing a real-world object to be viewed through the removable and fixed lenses from the eye box, wherein the removable lens is configured to change a virtual distance of the image when viewed from the eye box.
12. A system, comprising: a head-mounted support structure; a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content; and an optical system that provides the image to an eye box, wherein the optical system includes a non-removable lens and a removable lens and wherein the removable lens has a convex lens surface facing the non-removable lens and is separated from the non-removable lens by an air gap. 
    13. The system defined in claim 12 wherein the removable lens has a concave surface opposing the convex lens surface and wherein the concave surface faces the eye box, the removable lens further comprising removable lens coupling structures configured to removably couple 
    14. The system defined in claim 12 wherein the removable lens has ring-shaped regions of different lens powers to compensate for field curvature.
 

Claims 1, 10 and 11
Claim 19
Claims 12-13
Claim 20
Claim 1


As seen the claims of the present application are anticipated by the claims of the patent because the claims of the present application are broader in scope than those of the patent. 

Allowable Subject Matter
7.	The dependent claims 4-7, 14-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 1-20 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
	Prior art of record: Robins et al., (US2016/0085300A1, hereinafter as, Robbins).	
(figs. 2A-2B, HMD 2); a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content (para 0033, a display optical system 14 of a see-through, near-eye, augmented or mixed reality device); and an optical system that has a first lens, a second lens, and an optical coupler and that provides the image using the optical coupler to an eye box through the first lens while a real-world object is visible through the first and second lenses from the eye box (para 0034, the display optical system 14 includes a waveguide 112, an optional opacity filter 114, see-through lens 116 and see-through lens 118. Para 0035, the waveguide 112 transmits visible light from micro display 120 to the eye 140 of the user wearing head mounted display device 2), 
Robbins does not disclose “wherein the first lens has a vision-correction component and a projection bias component, and wherein the second lens has a compensation bias component that compensates for the projection bias component.” 
Accordingly, the independent claim 1 would be allowable. Claims 2-9 depend from claim 1 and would also be allowable. 

In regards to claim 10, Robbins discloses   a system comprising: a head-mounted support structure; a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content; and an optical system that provides the image to an eye box, wherein the optical system includes first and second lenses (figs.2A-2B, para 0033-0035, para 0034, the display optical system 14 includes a waveguide 112, an optional opacity filter 114, see-through lens 116 and see-through lens 118. Para 0035, the waveguide 112 transmits visible light from micro display 120 to the eye 140 of the user wearing head mounted display device 2), 
Robbins does not disclose “the first lens having radially varying lens power and being separated from the second lens by a gap.” 
Accordingly the independent claim 10 would be allowable. Claims 11-15 depend from claim 10 and would also be allowable. 

In regards to claim 16, Robbins discloses a system comprising: a head-mounted support structure; a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content (figs.2A-2B, para 0033-0035, Para 0034, the display optical system 14 includes a waveguide 112, an optional opacity filter 114, see-through lens 116 and see-through lens 118. Para 0035, the waveguide 112 transmits visible light from micro display 120 to the eye 140 of the user wearing head mounted display device 2); 
Robbins as a whole dose not disclose “and an optical system that has a removable lens, a fixed lens, and an optical coupler and that provides the image using the optical coupler to an eye box through the removable lens while allowing a real-world object to be viewed through the removable and fixed lenses from the eye box, wherein the removable lens is configured to change a virtual distance of the image when viewed from the eye box.” That is because Robbins fails to disclose see-through lenses 116 and/or 118 as being removable or removably attached there in the HMD. 
Accordingly, the independent claim 16 would be allowable. Claims 17-20 depend from claim 16 and would also be allowable. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627